EXHIBIT EMPLOYMENT AGREEMENT This Agreement, made and dated as of December 29, 2008, by and between Peoples Bank SB, an Indiana savings bank (“Employer”) and Joel Gorelick, a resident of Lake County, Indiana (“Employee”), but effective as of July20, This Agreement amends and restates the prior Employment Agreement between the Employer and the Employee dated July20, 2006 (the “Prior Agreement”).It has been amended and restated for compliance with the final regulations under Section409A of the Internal Revenue Code of 1986, as amended. W I T N E
